Title: To Thomas Jefferson from Louis Guillaume Otto, 1 June 1785
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Sir
Paris June 1st. 1785.

I was honoured yesterday with Your Excellency’s Letter of the 26th. of last month and I am extreemely flattered by the Confidence you seem to place in my zeal for your Country. I can assure you that after my own Nation there is none in the World to whom I am more Sincerely attached than to the American, and the small influence my Correspondance may have upon the determination of Government will be entirely directed towards the Benefit of both nations. There has indeed never been an alliance more natural and better calculated for mutual advantages than that which so happily subsists between France and America. As to me in particular, it will be extreemely favorable to my transactions in America to be honoured with the esteem and confidence of a Minister who represents amongst us the United States with so much dignity and ability. The proposal of a Correspondence with Your Excellency I therefore most heartily embrace and I hope that experience will convince you that your conjectures on my personal dispositions have been well founded.
I have not been so happy as to see M. le Comte de Doradour, but the small services I shall be able to render him, he may entirely dispose of. I am glad to have his Company on my passage to  America and I beg your Excellency to assure him of all the good offices I shall have in my power.
Mr. de Couteulx informs me just now that the packet is to sail from L’Orient on the first of July. I intend to set off from Paris towards the 15th. and flatter myself to be favoured with your orders before my Departure.
With great respect and gratitude I have the honor to be Sir Your Excellency’s Most obedient and very humble Servant,

Otto

